Emerson, J.,
delivered the opinion of the Court.
This case is the reverse of the one just decided. The Respondent applied to the Government for a patent to certain mining property. The Appellants are adverse claimants, and brought this suit at law to determine this adverse claim. The Respondents demurred to the complaint, and the principal ground of demurrer was that it should have been commenced upon the equity side of the Court, and was not properly a case at law.
The case was argued before me, while acting as the Judge of the Third District Court, during the temporary absence of my brother McKean.
At that time regarding these suits when they were brought by the parties in possession of the premises, as proper subjects of equity jurisdiction, I followed the decision in Orchard v. Hughes, sustaining the demurrer and dismissing the complaint.
The reversal of the decision in the case above referred to leaves but one course to be pursued in this case, as the complaint is sufficient under the code, whether the relief sought be purely legal or statutory, or partially so, and partially equitable, or purely equitable.
Judgment of the Court below reversed, with instructions to overrule the demurrer, with leave to answer in twenty days.
McKean, C. J., and Boreman, J., concurred.